Per Curiam.

The effect of the testimony to which the counsel for the appellant objected was that although the plaintiff had executed a general release on the 6th day of October, 1899, releasing the defendant of all claims that he, the plaintiff, had against him, the defendant, yet, nevertheless, one particular claim, viz., the claim in suit, was excluded from the effects of the said general release. To admit this testimony was error. It was admitting parol evidence which varied the terms of a written instrument. The release is general and comprehensive, and reaches every debt due defendant to the plaintiff. To show by parol evidence that it was not intended to release every claim that the plaintiff had against the defendant is to contradict the instrument. Pierson v. Hooker, 3 Johns. 68.
Judgment reversed and new trial ordered, with costs.-
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment reversed, with costs.